 

 

 

 

 

 

 

 

 

—__ FILED a RECEIVED
—__. ENTERED 00 ~~. SERVED ON
UNSEL/PARTIE:
UNITED STATES DISTRICT COURT ae rece
DISTRICT OF NEVADA SEP 10 2019
-000-
CLERK US DISTRICT COURT
DISTRICT OF NEVADA
DEPUTY
UNITED STATES OF AMERICA,
Plaintiff, Case No.: 2:18-mj-609-EJY

VS. ORDER

LAURAN J, BOATWRIGHT,

Nome” nee” mee” Meese” Nneet” “Ninmnet” Seema’ Neem” “Steenee”

Defendant.

On September 4, 2019, the defendant pleaded guilty and was sentenced to Count one of
the Complaint — Operating a Motor Vehicle Under the Influence of Alcohol, a violation of 36
C.F.R. § 4,23(a)(1), a Class B misdemeanor. Pursuant to the plea agreement, the defendant was
ordered to pay $200.00 Fine, $10.00 Assessment and $30.00 Processing Fee.

However, the $30 Processing Fee does not apply when the citation has been converted to
a Complaint.

IT IS HEREBY ORDERED that the Processing Fee of $30.00 is to be reimbursed to
Lauran J. Boatwright, 2644 Southern Avenue, Kingman, AZ 86401.

DATED this 10th day of September 2019.

ELAYNAJ. YOUCHAH
United States Magistrate Judge

 
